Citation Nr: 1548694	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  08-22 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for hypertension.

2.  Entitlement to service connection for status post-operative right renal artery aneurysm, to include as secondary to the service-connected hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1991 to March 1995 and from October 2000 to July 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2010, the Veteran requested a Board video-conference hearing.  In June 2014, the Veteran received notification that a video-conference hearing was scheduled for July 16, 2014, but she did not appear at the hearing and did not provide good cause for her absence.  As such, the Veteran's hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.704  (2015).

In September 2014, the Board remanded the Veteran's claims for further development.  While additional medical evidence was obtained, the Veteran did not respond to numerous messages left for her on her phone, and therefore, no new VA examinations were scheduled.  However, as discussed below, a medical opinion regarding the Veteran's service-connection claim for status post-operative right renal artery aneurysm was obtained.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  The Veteran's hypertension requires continuous medication, but has not been shown to predominantly result in diastolic readings of 120 or more.

2.  The Veteran's status post-operative right renal artery aneurysm was due to her active service and/or her service-connected hypertension.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for hypertension are not met. 38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2015).

2.  The criteria for service connection for status post-operative right renal artery aneurysm have been met.  38 U.S.C.A. §  1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, private treatment records, and Social Security Administration records have all been obtained. 

The Veteran was also provided a general VA examination in February 2010 (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor her representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board acknowledges that the most recent examination for the Veteran's hypertension is over five years old.  However, the "mere passage of time" does not render an old examination inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In Palczewski, the Court noted that the veteran did not submit additional evidence showing a change in his condition, nor did he allege at a hearing that the condition had worsened.  Further, the Court noted that a factor to consider was whether the submission or identification of additional lay or medical evidence raised the question of whether the medical evidence of record was sufficient to render a decision on the claim.  Palczewski, 21 Vet. App. at 183.  In this case, there is sufficient medical evidence regarding the Veteran's hypertension to allow adjudication of the claim.  Moreover, the Veteran's claim was remanded in order to provide a VA examination of her hypertension, but she failed to return any of the phone calls from VA that would have allowed for the examination to be schedule. The Board wishes to emphasize that, "[t]he duty to assist in the development and adjudication of a claim is not a one way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, [she] cannot passively wait for it in those circumstances where [she] may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran was asked to assist VA in scheduling her examination, she failed to do so.  As such, her claim will be rated based on the evidence of record. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.




Increased Rating Claim
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts that she is entitled to a higher disability rating for her service-connected hypertension.  In January 1996, the RO granted service connection for hypertension rated at 10 percent disabling effective March 7, 1995.  In January 2006, the Veteran filed her claim for an increased rating.  In January 2006, the RO granted an increased rating of 20 percent effective October 27, 2005, the first date that showed clinical evidence of sustained worsening of the disability.  The Veteran appealed the disability rating assigned in the January 2006 rating decision.

Hypertension is evaluated under Diagnostic Code 7101.  A 20 percent rating is assigned for diastolic pressure predominately 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for diastolic pressure predominately 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2015). 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id. 

The Veteran's medical treatment records dated between January 2006 and February 2010 shows diastolic readings ranging from 54 to 115, but generally ranging in the 70s to 90s.  She had normal examinations of her heart.  She reported in September 2007 that her home blood pressure readings typically showed a diastolic pressure in the 70s.  A March 2009 chest x-ray did not show any evidence of acute cardiopulmonary abnormality.  In July 2009, the Veteran's physician noted her hypertension was well-controlled.

The Veteran was afforded a general VA examination in February 2010.  On examination, her blood pressure readings were 130/78, 136/80, and 130/80.  Her heart was normal.

The Veteran's medical treatment records dated between February 2010 and February 2015 showed diastolic readings ranging from 59 to 93.  She continued to have normal heart examinations.  In August 2014, she reported that her blood pressure has been "ok."  In February 2015, she felt her blood pressure has been "pretty good."

Based on a review of the above evidence, the Board concludes that entitlement to a disability evaluation in excess of 20 percent is not warranted.  In order to receive a 40 percent evaluation or higher, the Veteran must have a diastolic pressure of predominately 120 or higher either historically or during the course of the appeal.  The medical evidence demonstrates that she has not had a diastolic reading above 115 at any time during the appeals process.

As the evidence plainly indicates, the Veteran has not established a history of diastolic pressure predominantly 120 or more.

In rating the Veteran's hypertension, the Board has considered the Veteran's statements that she requires the use of medications.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, the Veteran is competent to report symptoms of her hypertension because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  She is not, however, competent to identify a specific level of disability of according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's hypertension has been provided by the medical personnel who have examined her during the current appeal.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As described, a schedular rating in excess of 20 percent is not warranted.

The Board has considered whether referral for consideration of an extraschedular rating is warranted.  However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's hypertension.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The record does not demonstrate that the Veteran has any symptoms associated with her hypertension.  Thus, elevated blood pressure readings are contemplated in the rating assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disability on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran has not alleged that she is unemployable solely on account of her hypertension.  In addition, the Veteran was granted TDIU effective March 1, 2010.  Thus, the Board finds that Rice is inapplicable.

Service Connection Claim

In order to establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was diagnosed with right renal artery aneurysm in December 2005 and underwent surgery.

In October 2015, a VA examiner reviewed the Veteran's claim file and opined that it was at least as likely as not that the Veteran's status post-operative right renal artery aneurysm was caused by her military service or caused by her service-connected hypertension.  

The examiner explained that if the Veteran experienced trauma during her military service, this could result in a renal artery aneurysm.  In addition, the examiner noted that the Veteran could have had an undiagnosed fibromuscular dysplasia that developed during that time.  Finally, the examiner explained that medical literature suggested that hypertension could lead to a renal artery aneurysm.

The October 2015 VA examiner's opinion is given great probative value as she explained the reasoning behind the opinion and grounded her conclusion in the medical evidence of record.

Accordingly, the criteria for service connection have been met and the Veteran's claim is granted.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary regarding the service connection claim (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

A disability rating in excess of 20 percent for hypertension is denied.

Service connection for status post-operative right renal artery aneurysm is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


